Matter of Natalia R. (Derek R.) (2017 NY Slip Op 09257)





Matter of Natalia R. (Derek R.)


2017 NY Slip Op 09257


Decided on December 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2017

Friedman, J.P., Gische, Webber, Kahn, Singh, JJ.


5297

[*1]In re Natalia R., A Child under Twenty-one Years of Age, etc., Derek R., Respondent-Appellant, The Children's Aid Society, Petitioners-Respondents.


Carol L. Kahn, New York, for appellant.
Rosin Steinhagen Mendel, New York (Douglas H. Reiniger of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Sara H. Reisberg of counsel), attorney for the child.

Appeal from order, Family Court, New York County (Jane Pearl, J.), entered on or about August 23, 2016, which approved petitioner agency's permanency goal of adoption, unanimously dismissed, without costs.
Respondent father, whose consent was not required for the child's adoption pursuant to Domestic Relations Law § 111, and who indisputably received the required notice and opportunity to be heard regarding the child's best interests, was not aggrieved by the order of disposition (see Domestic Relations Law § 111-a; Social Services Law § 384-c; Matter of Alyssa M., 55 AD3d 505, 506 [1st Dept 2008]). Accordingly, his appeal is dismissed (see CPLR 5511; Matter of Tanay R.S. [Tanya M.], 147 AD3d 858, 860 [2d Dept 2017]).
Even if consideration of this appeal were proper, we would find that the agency met its burden of proving by a preponderance of the evidence that adoption was in the child's best interest (see Matter of Skyla Lanie B. [Jonathan Miranda B.], 116 AD3d 589, 590 [1st Dept 2014]). The child was thriving in her foster home, where she had been living with her half-sister for two years, had bonded with her pre-adoptive foster parents, and was receiving treatment for her special needs (see id. at 590; Matter of Jayden C. [Michelle R.], 82 AD3d 674, 675 [1st Dept 2011]; see also Social Services Law § 383[3]). By contrast, the father had virtually no relationship with the child, limited financial resources, and an untreated mental illness, and a transfer of custody to him would have resulted in separation of the child from her half-sister.
The father's argument that the agency thwarted him from developing a relationship with [*2]the child is not supported by the record. At any rate, the agency was not required to make "diligent efforts" to encourage the development of such a relationship (Domestic Relations Law § 111[1][d]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 28, 2017
CLERK